Exhibit 10.2

AMENDMENT NO. 2

TO

SERIES 2010-VFN INDENTURE SUPPLEMENT

THIS AMENDMENT NO. 2 TO SERIES 2010-VFN INDENTURE SUPPLEMENT (this “Amendment”)
is made as of July 12, 2012, by and between Navistar Financial Dealer Note
Master Owner Trust, a Delaware statutory trust (the “Issuer”), and The Bank of
New York Mellon, a New York banking corporation, as Indenture Trustee (the
“Indenture Trustee”).

The Issuer and the Indenture Trustee are parties to the Indenture, dated as of
June 10, 2004 (the “Indenture”), and the related Series 2010-VFN Indenture
Supplement, dated as of April 16, 2010, as amended July 19, 2011 (the “Series
2010-VFN Indenture Supplement”). The Issuer and the Indenture Trustee have
agreed to amend the 2010-VFN Indenture Supplement pursuant to Section 10.02 of
the Indenture in the manner set forth herein. Capitalized terms used herein but
not otherwise defined have the meanings set forth in the Series 2010-VFN
Indenture Supplement.

1. Amendments to Section 1.01.

 

  (a) Section 1.01 of the Series 2010-VFN Indenture Supplement is hereby amended
by deleting the definition of “Series 2010-VFN Overcollateralization Percentage”
in its entirety and replacing it with the following:

“Series 2010-VFN Overcollateralization Percentage” means 31.50%; provided,
however, if any outstanding series of Notes issued by the Issuer or Navistar
Financial Dealer Note Master Owner Trust II rated upon initial issuance in the
AAA/Aaa category by either Moody’s or S&P is downgraded to below AAA/Aaa, the
Series 2010-VFN Overcollateralization Percentage will be set at the level
reasonably determined by the Administrative Agent necessary (together with any
change to the Spread Account Required Percentage) to support a rating in the
AAA/Aaa category for long-term debt on the Variable Funding Notes, subject to
the consent of the Seller or, if the Seller shall not so consent, the Purchase
Expiration Date shall be deemed to have occurred.”

 

  (b) Section 1.01 of the Series 2010-VFN Indenture Supplement is hereby amended
by deleting the definition of “Spread Account Required Percentage” in its
entirety and replacing it with the following:

“Spread Account Required Percentage” means, with respect to any Transfer Date,
1.50%; provided, however, if and for so long as the average Monthly Payment Rate
for any three consecutive Due Periods is less than 20.0%, then the Spread
Account Required Percentage shall be equal to 3.00%; provided,



--------------------------------------------------------------------------------

further, that if any outstanding series of Notes issued by the Issuer or
Navistar Financial Dealer Note Master Owner Trust II rated upon initial issuance
in the AAA/Aaa category by either Moody’s or S&P is downgraded to below AAA/Aaa,
the Spread Account Required Percentage will be set at the level reasonably
determined by the Administrative Agent necessary (together with any change to
the Series 2010-VFN Overcollateralization Percentage) to support a rating in the
AAA/Aaa category for long-term debt on the Variable Funding Notes, subject to
the consent of the Seller, or, if the Seller shall not so consent, the Purchase
Expiration Date shall be deemed to have occurred.”

2. Miscellaneous. As amended by this Amendment, the Series 2010-VFN Indenture
Supplement is in all respects ratified and confirmed and the Series 2010-VFN
Indenture Supplement as so amended by this Amendment shall be read, taken and
construed as one and the same instrument. This Amendment may be executed in two
or more counterparts (and by different parties on separate counterparts), each
of which shall be an original, but all of which together shall constitute one
and the same instrument. This Amendment shall be construed in accordance with
and governed by the laws of the State of New York, without reference to its
conflict of law provisions (other than Section 5-1401 of the New York General
Obligations Law) and the obligations, rights and remedies of the parties
hereunder shall be determined in accordance with such laws.

3. Limitation of Owner Trustee Liability. Notwithstanding anything to the
contrary, this Amendment has been signed by Deutsche Bank Trust Company
Delaware, not in its individual capacity but solely in its capacity as Master
Owner Trust Trustee. In no event shall Deutsche Bank Trust Company Delaware in
its individual capacity or, except as expressly provided in the Master Owner
Trust Agreement, as Master Owner Trust Trustee have any liability for the
representations, warranties, covenants, agreement or other obligations of the
Issuer hereunder or in any certificates, notices or agreements delivered
pursuant hereto, as to all of which recourse shall be had solely to the assets
of the Issuer. For all purposes of this Amendment, in the performance of its
duties or obligations hereunder or in the performance of any duties or
obligations of Navistar Financial Dealer Note Master Owner Trust hereunder, the
Master Owner Trust Trustee shall be subject to, and entitled to the benefits of,
the terms and provisions of the Master Owner Trust Agreement.

4. Rights of the Indenture Trustee. The Indenture Trustee shall be afforded the
same rights, protections, immunities and indemnities as are set forth in the
Indenture as if specifically set forth herein. The Indenture Trustee shall not
be responsible for and makes no representation as to the validity or adequacy of
this Amendment and is not responsible for any statement made herein. The
Administrator hereby certifies that all of the conditions precedent for the
making of this Amendment have been complied with.

[signatures on next page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 2 to
Series 2010-VFN Indenture Supplement to be duly executed by their respective
officers as of the date first written above.

 

NAVISTAR FINANCIAL DEALER NOTE MASTER OWNER TRUST,

as Issuer

By:  

DEUTSCHE BANK TRUST COMPANY DELAWARE,

as Master Owner Trust Trustee and not in its individual capacity

By:   /s/ Michele HY Voon Name:   Michele HY Voon Title:   Attorney-in-fact By:
  /s/ Mark DiGiacomo Name:   Mark DiGiacomo Title:   Attorney-in-fact

THE BANK OF NEW YORK MELLON,

as Indenture Trustee and not in its individual capacity

By:   /s/ Jacqueline Kuhn Name:   Jacqueline Kuhn Title:   Senior Associate



--------------------------------------------------------------------------------

The undersigned hereby (a) acknowledge that Bank of America, National
Association and The Bank of Nova Scotia, each in its capacity as Managing Agent,
each owns 50% of the Series 2010-VFN Notes and that Bank of America, National
Association and The Bank of Nova Scotia are the Managing Agents under the Note
Purchase Agreement, (b) acknowledge receipt of notice of this Amendment No. 2 to
Series 2010-VFN Indenture Supplement and (c) consent to the execution thereof:

 

BANK OF AMERICA, NATIONAL ASSOCIATION,

as Administrative Agent

By:   /s/ Margaux L. Karagosian  

 

Name:   Margaux L. Karagosian Title:   Vice President

BANK OF AMERICA, NATIONAL ASSOCIATION,

as a Committed Purchaser and Managing Agent for

the Bank of America Purchaser Group

By:   /s/ Margaux L. Karagosian  

 

Name:   Margaux L. Karagosian Title:   Vice President



--------------------------------------------------------------------------------

LIBERTY STREET FUNDING LLC,

as a Conduit Purchaser for the Liberty Street Purchaser Group

 

By:   /s/ Jill A. Russo  

 

Name:

  Jill A. Russo

Title:

  Vice President

THE BANK OF NOVA SCOTIA,

as a Committed Purchaser and Managing Agent for the Liberty Street Purchaser
Group

By:   /s/ Paula J. Czach  

 

Name:

  Paula J. Czach

Title:

  Managing Director



--------------------------------------------------------------------------------

With respect to Section 4 of this Amendment, agreed to by:

 

NAVISTAR FINANCIAL CORPORATION,

as Administrator

By:   /s/ William V. McMenamin Name:   William V. McMenamin Title:   Vice
President, Chief Financial Officer   and Treasurer